IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                   NO. PD-1316-14



                   GEORGE ANTHONY THURSTON, Appellant

                                           v.

                              THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SECOND COURT OF APPEALS
                         TARRANT COUNTY

            P ER CURIAM. K ELLER, P.J., filed a concurring opinion in which
J OHNSON and R ICHARDSON, JJ., joined.

                                    OPINION

      We granted appellant’s petition for discretionary review to determine the definition

of “pending” in Penal Code § 37.09(a)(1), the tampering with evidence statute. Having

examined the record and briefs, we conclude that our decision to grant review was

improvident. We therefore dismiss appellant’s petition for discretionary review as

improvidently granted.

Delivered: July 1, 2015
Publish